     Case 2:20-cr-00154-JFW Document 30 Filed 12/10/20 Page 1 of 2 Page ID #:119



1

2
                                 NOTE: CHANGES MADE BY THE COURT
3

4

5

6

7

8                           UNITED STATES DISTRICT COURT

9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,               No. CR 20-154-JFW

11             Plaintiff,                    ORDER CONTINUING SENTENCING
                                             HEARING [29]
12                   v.
                                             SENTENCING DATE:
13   JUSTIN JANGWOO KIM,                     09/13/2021 at 8:00 a.m.

14             Defendant.

15

16

17        The Court has read and considered the Stipulation to Continue
18   the Sentencing Hearing for defendant JUSTIN JANGWOO KIM, filed by the
19   parties in this matter.     The Court hereby finds that the Stipulation,
20   which this Court incorporates by reference into this Order,
21   demonstrates facts that support a continuance of the sentencing
22   hearing this matter, and provides good cause for continuing the
23   sentencing hearing, as requested by the parties.
24        THEREFORE, FOR GOOD CAUSE SHOWN:
25        The sentencing hearing date for defendant KIM in this matter is
26   //
27   //
28   //
     Case 2:20-cr-00154-JFW Document 30 Filed 12/10/20 Page 2 of 2 Page ID #:120



1    continued from February 22, 2021 to September 13, 2021 at 8:00 a.m.

2    Sentencing papers shall be filed on or before August 23, 2021.

3         IT IS SO ORDERED.

4

5     December 10, 2020
      DATE                                    HONORABLE JOHN F. WALTER
6                                             UNITED STATES DISTRICT JUDGE
7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          2
